Case 3:19-cv-00063-JAJ-CFB Document1 Filed 09/03/19 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF IOWA

 

EASTERN DIVISION

JAMES L. RADERS, M_D., )
) Case No.

Plaintiff,

vs ) COMPLAINT & JURY DEMAND
)
DEAN R. PRICE; and RSM U.S., L.LP..
)

Defendants.

 

COMES NOW Plaintiff, James L. Raders, by and through its undersigned counsel, and

for his Complaint against Defendants, Dean R. Price and RSM US LLP, an Iowa limited liability

partnership (collectively, the “Defendants’), states and alleges as follows:

JURISDICTION

. The Court has jurisdiction of this matter pursuant to 28 U.S.C § 1332. The parties are

citizens of different states, and the matter in controversy exceeds the sum or value of
$75,000, exclusive in interest and costs.

PARTIES

. Plaintiff James L. Raders, M.D. (“Raders”), is a natural person who is domiciled in and is

a citizen of the State of Florida, with his principal residence in the town of Melbourne,

Florida.

. Defendant Dean R. Price (“Price”) is a natural person who is domiciled in and is a citizen

of the State of Iowa, with his principal residence in the city of Iowa City, Iowa.

. Defendant RSM USS., L.L.P. (formerly McGladrey, L.L.P., formerly McGladrey Pullen,

L.L.P.) (“RSM”) is an Iowa limited liability partnership with an office in Iowa City,

lowa.
10.

Case 3:19-cv-00063-JAJ-CFB Document1 Filed 09/03/19 Page 2 of 8

At all times material hereto, Defendant Price was a professional accountant licensed
under the laws of the State of Iowa and was also a partner with Defendant RSM, a
national public accounting firm.

GENERAL ALLEGATIONS
In 2016, Raders sought and engaged the professional services of Defendants Price and
RSM. Raders sought tax advice for the specific purpose of determining whether and how
to provide investment funds to another of Price and RSM’s clients: a real estate developer
named Michael D. Frantz.
At this same time, Raders sought and engaged the services of Defendants Price and RSM
in preparation of accounting services and tax return filings.
At all times material hereto, Price represented to Raders that Price was a licensed
professional accountant with RSM, with an office located in Iowa City, Iowa. Price
represented to Raders that Price had the knowledge and skill to provide professional
accounting services to fulfil Raders’s needs.
At all times material hereto, and for many years prior, Price and RSM had represented
Michael D. Frantz as well as a number of his real estate companies, including at least the
following: (i) Frantz Community Investors, L.L.C. (“FCI”), an Iowa limited liability
company , and (ii) Frantz Ventures, L.L.C., (“Ventures”), an Iowa limited liability
company (hereinafter, collectively, ‘“Frantz”’). Defendants represented Frantz in
connection with both tax advice and accounting services.
Frantz had previously received funds from Raders, and Frantz invested those funds in a
real estate project for which Price and RSM provided the tax services. Defendants

prepared and provided annual K-1 tax information to Raders concerning that project.
11.

12.

13.

14.

15.

16.

Case 3:19-cv-00063-JAJ-CFB Document1 Filed 09/03/19 Page 3 of 8

Later, in February and March 2016, Frantz sought additional money from Raders. Frantz
told Raders that Frantz would invest Raders’s funds in substantial money making
ventures. According to Frantz, Defendants Price and RSM would oversee the structuring
and transfer of historic tax credits for the ventures. Frantz represented to Raders that
Price would represent Raders in future transactions, that Price and RSM were experts in
structuring, in order to provide historic and other tax credit benefits.

As proposed by Frantz and as understood by Defendants, Raders would provide the funds
by liquidating his retirement accounts and transferring those assets to Frantz. Raders
understood that this transfer could entail substantial tax consequences.

As a result, Frantz, Raders, and Price emailed information to one another regarding the
possible future transactions using historic tax credits to offset Raders’s anticipated tax
liabilities. Price was included in a March 3, 2016 email regarding the requests by Frantz
for Raders to deliver funds to Frantz for future investments in tax-sheltered, structured
real estate transactions.

In March 2016, Raders sent several emails to Price confirming Raders’s understanding of
tax benefits that Frantz had communicated. In the same emails, Raders confirmed his
reliance on Price’s accounting advice.

Later communications between Raders to Price confirmed Raders’s understanding of the
accounting structure for the potential investments. These communications also confirmed
that Raders’s funds would be used in transactions that Defendants would properly
structure in order to protect Raders from tax liabilities.

On March 1, 2016, Raders sent an email to Frantz and Price indicating that Raders was

frightened to liquidate his funds. Raders needed Price to directly confirm that, if Raders
17.

18.

19,

20.

21.

Case 3:19-cv-00063-JAJ-CFB Document1 Filed 09/03/19 Page 4 of 8

delivered his funds to Frantz, then those funds would be used in Frantz’s transactions in a
manner to provide Raders with tax credit benefits, which would offset the federal tax
liability that would result from Raders liquidating his tax-advantaged retirement
accounts. Raders indicated that he would not proceed without Price’s specific advice and
confirmation.

Price and Raders spoke thereafter on March 1, 2016. During the conversation, Price
encouraged Raders to send his retirement and life insurance funds to Frantz, and Price
further confirmed to Raders that Price would represent Raders in the use of such funds. In
addition to substantiating that the tax credits were legitimate, Price also assured Raders
that RSM would supply sufficient documentation for tax filing purposes such that Raders
would successfully offset any tax liability he encountered as a result of liquidating his
retirement funds.

On March 1, 2016, Price assured Raders that his funds would be invested in tax credits to
shelter Raders’s tax liability.

On March 1, 2016, Price assured Raders that Defendants had structured many such
transactions for Frantz in the past.

Price further advised Raders not to withhold any taxes from either Raders’s pre-taxed
retirement accounts or from Raders’s life insurance policy on the basis that “they”
(Frantz and Defendants) would utilize the funds in a manner to offset the tax liability.
Price further indicated that they had “done this before,” referring to the sheltering of tax
liabilities through tax credit investments.

In early March 2016, based on the advice given by Defendants to Raders, Raders

liquidated his life savings in retirement accounts and “cashed out” his life insurance
22.

23,

24.

25.

26.

27.

28.

Case 3:19-cv-00063-JAJ-CFB Document1 Filed 09/03/19 Page 5 of 8

policy in the total amount of $2,482,453. Raders directed those amounts to one of
Frantz’s accounts, at Price’s direction. Price indicated that one of Frantz’s financial
accounts would be used for receipt of the funds while “they” determined how the funds
would be invested.
In the subsequent months, Raders emailed questions to Price regarding the documentation
of the transfer of his funds. On March 7, 2016, Price forwarded to Raders by email a
simplified promissory note confirming that Frantz owed Raders $3,000,000.
On March 5, 2016, Price (through his administrative assistant) sent Raders a formal
engagement letter for Raders’s tax return filing.
During the fall of 2016, Price continued to perform the professional accounting and tax
work for Frantz. RSM had also filed the tax returns for Frantz and provided the K-1 tax
reporting filings for FCI and Ventures for prior years, including 2015.
Defendants filed Raders’s 2015 tax return, as well.
Frantz verbally promised Raders to pay a minimum interest on Raders’s funds until those
funds were invested in an investment that Raders approved and a formal arrangement
documented. However, Frantz failed to pay Raders the agreed interim payment amounts.
On February 23, 2017, Price sent an email to Raders’s sister saying:

“Please be aware that RSM US, LLP and I no longer represent Mike

Frantz or any of the entities that he has a controlling ownership interest in.

Jim Raders should engage another accounting firm to provide tax advice

and to prepare his 2016 tax return. Dean Price.”
Frantz never paid Raders and never accounted for the use of Raders’s funds. Raders
brought action against Frantz in Florida in 2018, and Frantz filed Chapter 7 Bankruptcy

Protection in Milwaukee, Wisconsin in April of 2019, which actions remain pending at

the time of the filing of this Complaint.
29,

30.

31.

32.

33,

34,

35.

36.

Case 3:19-cv-00063-JAJ-CFB Document1 Filed 09/03/19 Page 6 of 8

Frantz and several of his real estate venture entities were in financial trouble during the
time immediately prior to Raders’s delivery of his funds to Frantz. In point of fact, Frantz
had been sued by multiple parties, including a similar lawsuit by friend of Frantz who had
funded over $2,000,000 to Frantz under similar circumstances and false promises, much
like those made to Raders.
Price knew or should have known that the information being supplied by Frantz to Raders
was false and misleading.
Price knew or should have known that the ability of Frantz to invest Raders’s funds in tax
liability-offsetting tax credits was false.
Price gave Raders tax advice that was wrong, and Price knew or should have known that
Raders would rely on Defendants’ representations, tax advice, and tax services to
Raders’s substantial detriment.
Price knew or should have known that Defendants’ representation of Raders in
connection with Defendants’ other, existing Frantz clients was a conflict of interest that
would jeopardize the interests of Raders.
Price failed to exercise reasonable and customary care in the representation of Raders, the
result of which caused Raders to fund all of his life savings to Frantz. Those funds are
now lost and have never been repaid.

COUNT I: Professional Negligence and Malpractice
Plaintiff restates the above Paragraphs and incorporates the above allegations as if set
forth fully herein.
Defendants Price and RSM, and each of them, owed Raders a duty to act with reasonable

care and skill and in conformance with the applicable standards, practices, and customs
37,

38.

39.

40.

41,

42.

Case 3:19-cv-00063-JAJ-CFB Document1 Filed 09/03/19 Page 7 of 8

for competent accountants licensed in and practicing in the State of Iowa because (i)
Price provided direct and ongoing advice to Raders knowing that Raders would rely on
that advice and because (ii) Price was engaged by Raders for tax advice and tax return
purposes.
Price and RSM failed to provide documentation to satisfy the IRS that appropriate
measures were taken and that all requirements were met to offset Raders’s tax liability
resulting from liquidating his retirement accounts.
Defendants Price and RSM, and each of them, breached the duty owed to Raders to act
with reasonable professional care and skill in the performance of accounting and tax
advice services offered to Raders.
As a foreseeable, direct, and proximate result of Defendants’ breaches of the
aforementioned duties of reasonable care and competence, Plaintiff has suffered harm
including economic damages in excess of the jurisdictional minimum of this Court and in
amounts to be proven at trial.

COUNT II: Breach of Fiduciary Duty
Plaintiff restates the above Paragraphs and incorporates the above allegations as if set
forth fully herein.
Defendants Price and RSM, and each of them, owed Raders fiduciary duties as his tax
advisors and accountants.
Defendants Price and RSM breached their fiduciary duties of loyalty and care by failing
to inform Raders of Frantz’s financial troubles and by encouraging Raders to fund his
money to Frantz, while Defendants knew or should have known that such funds would

not be able to be invested in tax-sheltered investments with Frantz.
Case 3:19-cv-00063-JAJ-CFB Document1 Filed 09/03/19 Page 8 of 8

43. As a foreseeable, direct, and proximate result of Defendants’ breaches of the
aforementioned duties, Plaintiff has suffered harm including economic damages in excess
of the jurisdictional minimum of this Court and in amounts to be proven at trial.
WHEREFORE, Plaintiff James L. Raders respectfully requests that the Court enter
judgment in his favor and against Defendants, Dean R. Price and RSM U.S., L.L-P., in the full
amount of Plaintiff's claim, together with a further award of punitive damages. Plaintiff further
prays for an award of attorney fees and the costs of this action, as well as interest on the
judgment from the date of the filing of this Petition, and for any other orders just and proper to
afford Plaintiff complete relief in the circumstances.
JURY DEMAND

COMES NOW the Plaintiff and demands that a jury be empaneled to decide the all issues

so triable in this matter.

Respectfully submitted,

DUTTON, DANIELS, HINES, KALKHOFF,

XT0011013
Erich D. Priebe-AT0012350
3151 Brockway Road
P.O. Box 810
Waterloo, IA 50704
(319) 234-4471
(319) 234-8029 FAX
Email: DuttonD@wloolaw.com

 

 

 

PriebeE@wloolaw.com

i\lit\raders,jim\pleadings\complaint & jury demand.docx
